Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 1 of 30




                      EXHIBIT E
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 2 of 30


1                UNITED STATES DISTRICT COURT
2              NORTHERN DISTRICT OF CALIFORNIA
3                   SAN FRANCISCO DIVISION
4                          --oOo--
5    JOHN BAUER, an individual
     and as Successor in Interest
6    of Jacob Bauer, deceased;
     ROSE BAUER, an individual
7    and as Successor in Interest
     of Jacob Bauer, deceased;
8
                          Plaintiffs,
9
     vs.                                             Case No.
10                                                   3:19-cv-04593-LB
     CITY OF PLEASANTON; BRADLEE
11   MIDDLETON; JONATHAN CHIN;
     RICHARD TROVAO; STEVEN
12   BENNETT; ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT; DAVID
13   SPILLER; and DOES 1 to 50,
     inclusive;
14
                    Defendants.
15   _______________________________/
16
17
18         CONTAINS CONFIDENTIAL MATERIAL WHERE NOTED
19
20         VIDEO-RECORDED DEPOSITION OF JONATHAN CHIN
21                 TUESDAY, SEPTEMBER 1, 2020
22
23   Reported by:
24   Anrae Wimberley, CSR No. 7778
25   Job No. 4227597

                                                                Page 1

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 3 of 30


1                UNITED STATES DISTRICT COURT
2              NORTHERN DISTRICT OF CALIFORNIA
3                   SAN FRANCISCO DIVISION
4                          --oOo--
5    JOHN BAUER, an individual
     and as Successor in Interest
6    of Jacob Bauer, deceased;
     ROSE BAUER, an individual
7    and as Successor in Interest
     of Jacob Bauer, deceased;
8
                        Plaintiffs,
9
     vs.                                         Case No.
10                                               3:19-cv-04593-LB
     CITY OF PLEASANTON; BRADLEE
11   MIDDLETON; JONATHAN CHIN;
     RICHARD TROVAO; STEVEN
12   BENNETT; ALEX KOUMISS; JASON
     KNIGHT; MARTY BILLDT; DAVID
13   SPILLER; and DOES 1 to 50,
     inclusive;
14
                    Defendants.
15   _______________________________/
16
17         CONTAINS CONFIDENTIAL MATERIAL WHERE NOTED
18
19              Transcript of video-recorded deposition
20   of JONATHAN CHIN, taken at Gwilliam, Ivary, Chiosso,
21   Cavalli & Brewer, 1999 Harrison Street, Suite 1600,
22   Oakland, California 94612, beginning at 10:14 a.m.
23   and ending at 2:44 p.m. on Tuesday, September 1,
24   2020, before Anrae Wimberley, Certified Shorthand
25   Reporter No. 7778.

                                                                Page 2

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 4 of 30


1    APPEARANCES:
2    For Plaintiffs John and Rose Bauer:
3                 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
4                 BY:   J. GARY GWILLIAM, ESQ.
5                       JAYME L. WALKER, ESQ.
6                 1999 Harrison Street, Suite 1600
7                 Oakland, California 94612
8                 (510) 832-5411
9                 ggwilliam@giccb.com
10                jwalker@giccb.com
11
12   For Defendants:
13                MCNAMARA, NEY, BEATTY, SLATTERY, BORGES &
14                AMBACHER, LLP
15                BY:   NOAH G. BLECHMAN, ESQ.
16                3480 Buskirk Avenue, Suite 250
17                Pleasant Hill, California 94523
18                (925) 939-5330
19                noah.blechman@mcnamaralaw.com
20
21   Also present:
22                JENNIFER McKAY, VIDEOGRAPHER
23                VERITEXT LEGAL SOLUTIONS
24
25

                                                                Page 3

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 5 of 30


1    Also present (cont'd):
2                 BRITTANY SMITH, LAW CLERK
3                 GWILLIAM, IVARY, CHIOSSO, CAVALLI & BREWER
4
5                 THE FOLLOWING APPEARED VIA ZOOM
6                 VIDEOCONFERENCE:
7                 SERGEANT JASON KNIGHT, DEFENDANT
8                 SERGEANT ERIC (MARTY) BILLDT
9                 OFFICER BRADLEE MIDDLETON, DEFENDANT
10                                --oOo--
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                Page 4

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 6 of 30


1                                I N D E X
2    EXAMINATION BY:                                                    PAGE
3    MS. WALKER                                                    8, 108
4
5                                 --oOo--
6                          E X H I B I T S
7
8    EXHIBIT              DESCRIPTION                                   PAGE
9    EXHIBIT 1            Transcript of Radio Traffic;                    28
10                        13 pages
11
12   EXHIBIT 2            Body cam video from Officer                     32
13                        Chin in contact with Raley's
14                        Employees; 1 MP4 file
15
16   EXHIBIT 3            Body cam video from Officer                     73
17                        Chin's initial contact
18                        with Jacob Bauer; 1 MP4 file
19
20   EXHIBIT 4            Body cam video from Officer                    104
21                        Chin's distractionary blows;
22                        1 MP4 file
23
24   EXHIBIT 5            Body cam video from Officer                    114
25                        Knight; 1 MP4 file

                                                                Page 5

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 7 of 30


1                     E X H I B I T S         (Cont'd)
2    EXHIBIT               DESCRIPTION                                  PAGE
3                          [CONFIDENTIAL DOCUMENT]
4    EXHIBIT 6             Employee Performance                          161
5                          Evaluation of Jonathan Chin;
6                          7 pages
7
8                                 --oOo--
9
10   QUESTIONS WITNESS INSTRUCTED NOT TO ANSWER:
11                (None)
12                                --oOo--
13
14   TESTIMONY REQUESTED TO BE MARKED CONFIDENTIAL:
15
16   From page 16, line 13 through to page 18, line 16
17   From page 147, line 14 through to page 149, line 2
18   From page 161, line 7 through to page 163, line 8
19
20                                --oOo--
21
22
23
24
25

                                                                Page 6

                         Aiken Welch, A Veritext Company
                                  510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 8 of 30


1                  TUESDAY, SEPTEMBER 1, 2020;

2                       OAKLAND, CALIFORNIA;

3                            10:14 A.M.

4                              - - -

5         THE VIDEOGRAPHER:     Good morning.     We are going    10:14:38

6    on the record at 10:14 a.m. on September 1st, 2020.

7                This is Media Unit 1 of the video recorded

8    deposition of Jonathan Chin in the matter of Bauer

9    et al versus City of Pleasanton et al, filed in

10   United States District Court, Northern District of           10:15:02

11   California, San Francisco Division.        Case No. is

12   3:19-cv-04593.

13               This deposition is being held at Gwilliam

14   Ivary in Oakland, California at 1999 Harrison

15   Street, Suite 1600.     My name is Jennifer McKay from       10:15:22

16   the firm Veritext and I am the videographer.        Our

17   court reporter today is Anrae Wimberley, also from

18   Veritext.

19               Counsel, please identify yourselves and

20   state whom you represent.                                    10:15:37

21        MS. WALKER:     Jayme Walker for the plaintiffs.

22        MR. BLECHMAN:     And Noah Blechman for the

23   defendants.    And also appearing via Zoom are some of

24   the other defendants:     Bradlee Middleton, Jason

25   Knight, and Marty Billdt.                                    10:15:52

                                                                  Page 7

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 9 of 30


1         THE VIDEOGRAPHER:       Will the reporter please        10:15:54

2    swear in the witness.

3                            JONATHAN CHIN,

4              sworn as a witness by the Certified

5         Shorthand Reporter, testified as follows:               10:15:57

6                             EXAMINATION

7    BY MS. WALKER:

8         Q.     Good morning, Officer Chin.

9         A.     Good morning.

10        Q.     Could you state your full name for the           10:16:19

11   record, please.

12        A.     My first name is Jonathan.      Last name is

13   Chin, C-h-i-n.

14        Q.     Okay.     And should I address you as

15   Officer Chin?       Is that your current role -- title?      10:16:28

16        A.     Yes, ma'am.

17        Q.     Have you ever had your deposition taken

18   before?

19        A.     One previous time.

20        Q.     Okay.     In what context was that?              10:16:35

21        A.     It was for a fall on City property.

22        Q.     Okay.     You were a witness?

23        A.     Yes, ma'am.

24        Q.     Have you ever been a defendant in a

25   lawsuit before?                                              10:16:42

                                                                  Page 8

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 10 of 30


1         Q.     Is there anything that the Raley's people        10:36:04

2    told you or dispatch told you that would alert you

3    that you were dealing with somebody who might have a

4    mental disorder?

5         MR. BLECHMAN:       Calls for speculation, lacks        10:36:13

6    foundation.

7                Go ahead.

8         THE WITNESS:       Just based off his behavior

9    inside the store, it was unknown whether or not he

10   had a mental disorder.                                       10:36:21

11   BY MS. WALKER:

12        Q.     Okay.   Did you hear anything that Jacob

13   said about the shot glass that he was holding?

14        A.     I believe he said something about bad

15   memories.                                                    10:36:36

16        Q.     Anything that he did in the first few

17   seconds or so that you had contact with him that

18   made you suspect you were dealing with someone who

19   was either under the influence of something or

20   subject of a mental disorder?                                10:36:50

21        A.     Within the first few seconds, no.

22        Q.     Before you go approach him to detain him,

23   is there anything that he did that would make you

24   suspect he was either under the influence or

25   mentally ill?                                                10:37:06

                                                                  Page 27

                              Aiken Welch, A Veritext Company
                                       510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 11 of 30


1         A.   He did give an answer of a glass gave him          10:37:10

2    a bad memory of something, without being prompted

3    and asked what it was for.    Upon further

4    questioning, when we asked if he had anything on him

5    that he wasn't supposed to -- I can't remember the           10:37:26

6    words exactly that were used -- he didn't answer.

7    That was the first question he did not answer to us.

8         Q.   Did you and Officer Middleton discuss any

9    sort of plan of action prior to contacting Jacob

10   Bauer?                                                       10:37:54

11        A.   Prior to contacting, no --

12        Q.   Over the radio?

13        A.   -- action or anything like that.

14        MS. WALKER:    I want to mark this as Exhibit 1.

15             (Plaintiffs' Exhibit 1 was marked.)                10:38:23

16   BY MS. WALKER:

17        Q.   You don't need to review this whole thing,

18   Officer Chin, but Exhibit 1 I've marked is a

19   transcript of the radio traffic, and I just want you

20   to take a look at the first page and then let me             10:38:37

21   know when you're ready.

22        A.   Yes, ma'am.

23        Q.   You're ready?

24        A.   Yes, ma'am.

25        Q.   Okay.    So the first page of the radio            10:38:42

                                                                  Page 28

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 12 of 30


1    control -- under the influence of alcohol or a               10:39:58

2    controlled substance?

3         MR. BLECHMAN:     Incomplete hypothetical.

4              Go ahead.

5         THE WITNESS:     That would depend on the               10:40:05

6    information provided at the time and the

7    surrounding -- kind of all the information provided

8    at the time of the call.

9    BY MS. WALKER:

10        Q.   Well, at the time of this call, you're             10:40:11

11   provided with information that someone is inside a

12   business ranting to himself.     Did you think to

13   yourself, I might be dealing with somebody with a

14   mental illness?

15        A.   A possibility.                                     10:40:21

16        Q.   You knew that was a possibility?

17        MR. BLECHMAN:     Calls for speculation, lacks

18   foundation to that last question.

19             But go ahead.

20        THE WITNESS:     It's always a possibility.    It's     10:40:29

21   kind of -- we have a broad scope until we can narrow

22   it down further when the scene is safe and the

23   person is under control.

24   BY MS. WALKER:

25        Q.   And you've received training on how to             10:40:39

                                                                  Page 30

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 13 of 30


1    your questions, and then he doesn't answer one               10:54:38

2    question; right?

3         A.      Yes, ma'am.

4         Q.      Why -- so why did you put your hands on

5    him at that time?                                            10:54:56

6         A.      At that point, we had enough to legally

7    detain him for further investigation, and then we

8    could search him for other dangerous weapons at that

9    time, too.

10        Q.      Did you have any indication that he had         10:55:11

11   any dangerous weapons on his person?

12        MR. BLECHMAN:     Asked and answered, lacks

13   foundation, and calls for speculation.

14                But go ahead.

15        THE WITNESS:     That was unknown until he was          10:55:21

16   searched.

17   BY MS. WALKER:

18        Q.      Why didn't -- was your intent -- when you

19   say you were going to legally detain him, your

20   intent was to put handcuffs on him?                          10:55:30

21        A.      Yes, ma'am.

22        Q.      So to you, a legal detention is the same

23   as handcuffing?

24        MR. BLECHMAN:     Misstates the witness'

25   testimony, calls for legal conclusion.                       10:55:38

                                                                  Page 43

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 14 of 30


1                 Go ahead.                                       10:55:40

2            THE WITNESS:     Depending on the situation, a

3    legal detention could be no handcuffs or with

4    handcuffs, depending on the situation.

5    BY MS. WALKER:                                               10:55:48

6            Q.   Why did you handcuff him?

7            A.   Because at that point when we asked if he

8    had any weapons on him, he did not answer that.

9            Q.   So you handcuffed him because he wouldn't

10   answer your question; is that right?                         10:55:59

11           MR. BLECHMAN:     Misstates the witness'

12   testimony.

13                Go ahead.

14           THE WITNESS:     We handcuffed him because at that

15   time, we didn't know, and he was being detained for          10:56:06

16   the vandalism and the public intoxication at that

17   time.

18   BY MS. WALKER:

19           Q.   What facts did you have at that time to

20   indicate he was publicly intoxicated?                        10:56:16

21           A.   Based off the statement from the Raley's

22   employees.

23           Q.   That they thought he was intoxicated?

24           A.   Yes, ma'am.

25           Q.   Did you hear them say he's either               10:56:24

                                                                  Page 44

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 15 of 30


1         Q.      Okay.   In all of your CIT training that        11:07:15

2    you've had, have they ever instructed you that you

3    should deescalate a situation, even if there's a

4    minor crime, provided that public safety is not an

5    issue?                                                       11:07:33

6         MR. BLECHMAN:        Incomplete hypothetical.

7                 Go ahead.

8         THE WITNESS:        What we're taught in the class is

9    the primary goal first is officer safety and then

10   evaluation of the subject.                                   11:07:42

11   BY MS. WALKER:

12        Q.      But there was no indication at the time

13   that you decided to handcuff Jacob Bauer that you

14   were in danger?

15        MR. BLECHMAN:        Misstates the witness' prior       11:07:50

16   testimony.

17                Go ahead.

18        THE WITNESS:        Other than him refusing to answer

19   whether or not he had any weapons on him, he didn't

20   show any physical -- any actions that would                  11:08:00

21   indicate.

22   BY MS. WALKER:

23        Q.      Okay.   Are there policies at the

24   Pleasanton Police Department about when it's

25   appropriate to handcuff someone?                             11:08:20

                                                                  Page 56

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 16 of 30


1    Let's go off and take a quick break.         Restrooms are   11:12:56

2    out to the left.

3            THE VIDEOGRAPHER:    Going off the record.     The

4    time is 11:13.

5                 (Recess taken.)                                 11:13:06

6            THE VIDEOGRAPHER:    Back on the record.     The

7    time is 11:30.

8    BY MS. WALKER:

9            Q.   Okay.   Welcome back, Officer Chin.

10                Does Pleasanton have a designated CIT           11:30:16

11   unit?

12           A.   No, ma'am.

13           Q.   So when you come into contact with someone

14   that you suspect is mentally ill, is there anybody

15   in the Pleasanton Police Department that you can             11:30:27

16   call for assistance?

17           A.   Other than a supervisor for guidance, no.

18           Q.   Do you know if there's any plans to

19   establish a CIT team at the Pleasanton Police

20   Department?                                                  11:30:46

21           A.   As presented to us, I believe that there

22   is.

23           Q.   So in your role as patrol officer, we

24   talked about you regularly coming into contact with

25   people who you suspect are mentally ill and you're           11:31:00

                                                                  Page 61

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 17 of 30


1    hospital; right?                                             11:32:11

2         A.   Yes, ma'am.

3         Q.   So if you encounter someone on the street

4    that you suspect is mentally ill, are there any

5    resources that you can reach out to, as a police             11:32:19

6    officer, on how to deal with that situation?

7         A.   While on scene, no, ma'am.

8         Q.   In your experience as a police officer at

9    the Pleasanton Police Department, have you regularly

10   contacted people who you suspect are mentally ill            11:32:38

11   that may have committed minor crimes?

12        A.   Yes, ma'am.

13        Q.   And in your training, mentally ill people

14   do often commit minor crimes, whether it's, you

15   know, crimes of poverty, such as homelessness,               11:32:53

16   trespassing, public nuisance, you know,

17   intoxication, whatever it is, that's something that

18   you're trained that almost can kind of go hand in

19   hand, that you'll be contacting mentally ill people

20   who also may have committed minor crimes?                    11:33:13

21        A.   Sometimes, yes, ma'am.

22        Q.   Okay.    And do you ever -- have you ever

23   been trained or ever -- where you would not want --

24   strike this.   Let me start over.

25             Have you been trained that when you                11:33:29

                                                                  Page 63

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 18 of 30


1    respond to situations where you're dealing with              11:33:35

2    somebody who's mentally ill and you suspect that

3    they're mentally ill and they have committed some

4    sort of minor crime, that you don't want to put your

5    hands on them?                                               11:33:46

6         MR. BLECHMAN:     Incomplete hypothetical.

7              Go ahead.

8         THE WITNESS:     Depending on the situation,

9    ma'am, that would determine -- and their actions,

10   that would determine whether or not we will be               11:33:56

11   physically detaining them or not.

12   BY MS. WALKER:

13        Q.   Okay.     And certainly, in some

14   circumstances, you've been trained that when you

15   come into contact with someone who's mentally ill,           11:34:05

16   who may have a schizophrenia-like mental disorder,

17   the last thing you want to do is escalate the

18   situation by physically detaining them?

19        MR. BLECHMAN:     Incomplete hypothetical,

20   argumentative.                                               11:34:20

21             Go ahead.

22        THE WITNESS:     If that's the only thing in place

23   with no other added things to the incident, then

24   yes, ma'am.

25   BY MS. WALKER:                                               11:34:28

                                                                  Page 64

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 19 of 30


1         Q.      I just want to make sure I understand your      11:34:33

2    answer.    You have some training that you want to

3    avoid putting your hands on someone who you believe

4    has a mental illness, where it may escalate the

5    situation?                                                   11:34:46

6         MR. BLECHMAN:      Incomplete hypothetical,

7    misstates the witness' testimony.

8                 But go ahead.

9         THE WITNESS:      If that is the sole reason for

10   the contact, then yes, ma'am.                                11:34:54

11   BY MS. WALKER:

12        Q.      If what is the sole reason for the

13   contact?

14        A.      Just a welfare check of someone who may be

15   experiencing a crisis moment at that time.                   11:35:04

16        Q.      Okay.   But that's not -- that wasn't quite

17   my question.     So my question is:   You contact a

18   mentally ill person on the street and, as often

19   happens, they've also committed some sort of minor

20   crime, nonviolent, public safety is not an issue.            11:35:19

21   Have you had training that it's preferable to

22   deescalate the situation and avoid putting your

23   hands on them?

24        MR. BLECHMAN:      Incomplete hypothetical, vague

25   and ambiguous as to deescalate the situation.                11:35:35

                                                                  Page 65

                             Aiken Welch, A Veritext Company
                                      510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 20 of 30


1    looking at us at the time and he was looking                 11:41:27

2    straight forward and not physically and visually

3    responding to our questioning, we didn't know if he

4    was going to try to flee or not.

5    BY MS. WALKER:                                               11:41:40

6         Q.   But he didn't try to flee.       There was no

7    indication that he was going to try to flee, did he?

8         A.   Other than refusing to answer our

9    questions and no longer cooperating with our

10   questioning.                                                 11:41:49

11        Q.   So that wasn't trying to flee; right?

12        A.   At that point, it would be no longer

13   cooperative.

14        Q.   Okay.     But I didn't ask if he was

15   cooperating.     I asked if he was trying to flee.           11:41:56

16        MR. BLECHMAN:     Vague as to time.

17             Go ahead.

18        THE WITNESS:     At that time, he did not show any

19   visible signs that he was trying to flee, as far as

20   body movements or anything like that.       He was --        11:42:10

21   like I said, in my training and experience,

22   sometimes people who are preparing to flee are

23   looking at open space that they can flee to.       And he

24   was not looking at us, he was looking straight

25   ahead, which was open space between me and                   11:42:23

                                                                  Page 71

                            Aiken Welch, A Veritext Company
                                     510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 21 of 30


1    Officer Middleton.                                           11:42:26

2    BY MS. WALKER:

3         Q.   Before you put your hands on him, he did

4    not move from the space that he was in, did he?

5         A.   In that process, no, ma'am.                        11:42:33

6         Q.   And you mentioned in your training and

7    experience, sometimes people that have weapons may

8    not answer a question immediately.

9              That's not what you said in your interview

10   that you gave right after this incident.     You said        11:42:55

11   normally, in your experience, people either answer

12   the question or they lie to you; right?     So this was

13   unusual, what Jacob Bauer was doing, wasn't it?

14        MR. BLECHMAN:    Hold on.

15             It's compound, there's four or five                11:43:09

16   questions in there and statements as well.

17             You can answer the last question, which

18   was, what Mr. Bauer was doing was unusual.

19        THE WITNESS:    Yes, it was unusual.

20   BY MS. WALKER:                                               11:43:19

21        Q.   And so at that point, did you consider

22   whether you should just ask him if you could pat him

23   down for weapons?

24        MR. BLECHMAN:    Asked and answered.

25             But go ahead.                                      11:43:35

                                                                  Page 72

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 22 of 30


1            THE WITNESS:     No, ma'am.   When he refused to     11:43:38

2    answer whether or not he had any weapons on him, it

3    was assumed that he may have a weapon him at that

4    time.

5    BY MS. WALKER:                                               11:43:46

6            Q.   And so you decided to handcuff him; you

7    didn't consider any other techniques or options that

8    you had?

9            MR. BLECHMAN:     Argumentative, misstates the

10   witness' prior testimony.                                    11:43:57

11                Go ahead.

12           THE WITNESS:     Because we had a legal authority

13   to detain him at that time, we decided to handcuff

14   him.

15   BY MS. WALKER:                                               11:44:05

16           Q.   All right.

17                So I think what I want to do is just show

18   you a little bit -- I want to show you the initial

19   interaction and then I'm going to skip to another

20   part of it once you kind of take him to the ground.          11:44:38

21   Okay?

22           A.   Yes, ma'am.

23                (Plaintiffs' Exhibit 3 was marked.)

24   BY MS. WALKER:

25           Q.   So let's watch the initial interaction and      11:44:42

                                                                  Page 73

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 23 of 30


1         THE WITNESS:    Depending on the situation.    If I     11:55:47

2    was by myself, it would depend on the situation.

3    BY MS. WALKER:

4         Q.   So if you were by yourself, you may employ

5    some deescalation tactics?                                   11:56:00

6         A.   There may be some further actions,

7    depending on the subject and the time of day and the

8    situation surrounding.     I may have to reassess on

9    his level of resistance and my abilities at that

10   time and his physical stature.                               11:56:16

11        Q.   When you encounter someone who's possibly

12   mentally ill, you understand that they may not be

13   acting rationally.    Did you ever -- have you had any

14   training on whether to consider the fact that they

15   can't rationally follow your commands and techniques         11:56:33

16   that you may employ to deescalate the situation,

17   rather than escalate it?

18        MR. BLECHMAN:    Argumentative, it's an

19   incomplete hypothetical.

20        THE WITNESS:    I'm sorry --                            11:56:57

21   BY MS. WALKER:

22        Q.   Do you need the question back?

23        A.   -- is that a go ahead?     No, I didn't know

24   if I was supposed to answer or not.

25        Q.   So unless he tells you don't answer, you           11:57:01

                                                                  Page 81

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 24 of 30


1    still answer.                                                11:57:03

2         A.   As far as a mental health issue, until we

3    can confirm it is specifically a crisis moment or if

4    the person is under the influence of a controlled

5    substance or alcohol, we are to -- for officer               11:57:12

6    safety reasons, we're to make the scene safe first.

7         Q.   And when you say "make the scene safe,"

8    that's physically detain them in handcuffs and

9    search for weapons?

10        A.   In this situation, yes, ma'am.                     11:57:27

11        Q.   And in this situation, when Jacob Bauer

12   resisted putting his hands behind his back and being

13   handcuffed, you never considered whether you and

14   Officer Middleton should step back and try to

15   deescalate the situation?                                    11:57:45

16        MR. BLECHMAN:    It's asked and answered.

17             But go ahead.

18   BY MS. WALKER:

19        Q.   And I think that's just a yes or no.

20             So do you want me to repeat the question?          11:57:51

21        A.   Yes, please.

22        Q.   In this situation, when Jacob Bauer

23   resisted putting his hands behind his back and being

24   handcuffed, you never considered whether you and

25   Officer Middleton should step back and deescalate            11:58:01

                                                                  Page 82

                           Aiken Welch, A Veritext Company
                                    510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 25 of 30


1    Officer Middleton tried to gain his attention again           01:21:41

2    by calling his name, Jacob, he did not respond to

3    his name as well.        At that point, we had enough to

4    legally detain him for further investigation and

5    then we decided to do that.                                   01:21:55

6    BY MS. WALKER:

7            Q.      So I'm going to show you another video and

8    mostly the purpose of what I want to do is I want to

9    ask you who these people are so I can make sure I've

10   got the right person, because it was hard for me to           01:22:17

11   identify everybody.

12           A.      Yes, ma'am.

13           Q.      So I'm hoping you can help me with that.

14           A.      Can I stand up?   I'm getting a glare.

15           Q.      Oh, yeah, absolutely.   However you need      01:22:25

16   to.     Because I'm going to stand up and point at

17   them.        So you do what you need to do.    Try to stay

18   six feet away from everybody else.         Okay?

19           A.      Yes, ma'am.

20           MS. WALKER:     I've got it on my screen.             01:22:40

21                   (Discussion off the record.)

22           MR. BLECHMAN:     This is No. 5, Jayme, then?

23           MS. WALKER:     So now if it blares out the sound.

24   So yeah, this -- we're going to mark this as

25   Exhibit 5.        This is another excerpt from body cam       01:23:36

                                                                  Page 113

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 26 of 30


1    video and this is -- I don't know how to call it.             01:23:42

2                    (Plaintiffs' Exhibit 5 was marked.)

3            MR. BLECHMAN:     This is Officer Knight's camera.

4            MS. WALKER:     It's PPD-390, an excerpt from

5    that.        And now I don't have sound again.     That's     01:23:59

6    okay.        I don't need it.

7                    (Video played.)

8    BY MS. WALKER:

9            Q.      So let me just pause.

10           A.      Yes, ma'am.                                   01:24:09

11           Q.      And can you tell me, who's this

12   (indicating)?        Can you see?   Let's play the video

13   from the beginning and see if that helps you.

14                   (Video played.)

15           THE WITNESS:     Looks like Officer Trovao.           01:24:27

16   BY MS. WALKER:

17           Q.      And who's that?

18           THE REPORTER:     I'm sorry, can you take the mask

19   off?     Because I'm not going to hear you, Jonathan.

20   Sorry.                                                        01:24:47

21                   (Video played.)

22   BY MS. WALKER:

23           Q.      Can you tell who that is?

24           A.      I believe it's Officer Granados.

25           Q.      And this is you; right?                       01:25:00

                                                                  Page 114

                               Aiken Welch, A Veritext Company
                                        510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 27 of 30


1    the lower portion of the safe wrap was applied                01:26:54

2    correctly.

3    BY MS. WALKER:

4         Q.      Have you had training on compressional

5    asphyxia?                                                     01:27:02

6         A.      I'm sorry?

7         Q.      Compressional asphyxia.

8         A.      I would probably need that in layman's

9    terms, if you have them.

10        Q.      I'm just wondering if you've had training        01:27:10

11   on that term, compressional asphyxia.

12        A.      On that term specifically?      No, ma'am.

13        Q.      Have you had training on hypoxia?

14        A.      I couldn't recall right now.

15        Q.      Have you had training on how to ensure           01:27:24

16   that when you're restraining a subject, or a person,

17   that you're not restricting their ability to

18   breathe?

19        A.      Yes, ma'am, an open airway.      That's . . .

20        Q.      Can you tell me, part of that training is        01:27:41

21   to avoid putting pressure on certain parts of their

22   body; right?

23        A.      Yes, yes, ma'am.

24        Q.      Okay.   And what parts of the body are you

25   trained to avoid putting pressure on?                         01:27:51

                                                                  Page 117

                               Aiken Welch, A Veritext Company
                                        510-451-1580
    Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 28 of 30


1        Q.   Okay.    Welcome back, Officer Chin.     I'm       02:39:29

2   going to mark this as Exhibit 6.     I think this is

3   confidential portion.

4             (Defendants' Exhibit 6 was marked.)

5        MS. WALKER:     And a confidential exhibit.             02:39:51

6        MR. BLECHMAN:     Agreed.

7             (The following testimony is marked

8             confidential but not separately bound:)

9                             * * *




CONFIDENTIAL




                                                                Page 161

                           Aiken Welch, A Veritext Company
                                    510-451-1580
 Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 29 of 30




CONFIDENTIAL




                                                             Page 162

                      Aiken Welch, A Veritext Company
                               510-451-1580
     Case 3:19-cv-04593-LB Document 79-15 Filed 03/26/21 Page 30 of 30


1                 I, the undersigned, a Certified Shorthand
2    Reporter of the State of California, do hereby
3    certify:
4                 That the foregoing proceedings were taken
5    before me at the time and place herein set forth;
6    that any witnesses in the foregoing proceedings,
7    prior to testifying, were administered an oath; that
8    a record of the proceedings was made by me using
9    machine shorthand which was thereafter transcribed
10   under my direction; that the foregoing transcript is
11   a true record of the testimony given.
12                Further, that if the foregoing pertains to
13   the original transcript of a deposition in a Federal
14   Case, before completion of the proceedings, review
15   of the transcript ( ) was (X) was not requested.
16                I further certify that I am neither
17   financially interested in the action nor a relative
18   or employee of any attorney of any party to this
19   action.
20                IN WITNESS WHEREOF, I have this date
21   subscribed my name.
22   Dated:     September 18, 2020
23
24
                        <%16617,Signature%>
25                 ANRAE WIMBERLEY, CSR No. 7778

                                                              Page 165

                          Aiken Welch, A Veritext Company
                                   510-451-1580
